DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/07/2022 has been entered.

Response to Amendment
The Amendment filed 03/22/2022 has been entered. Claims 1, 8 and 16 have been amended. Claims  7, 15 and 20- 23 haven been previously canceled. Claims 1- 6, 8-14 and 16-19 are allowable in this application.

Response to Arguments
Applicant's arguments filed on 03/22/2022, have been fully considered and entered but they are persuasive.
Please note: The examiner is allowing the case based on the applicant’s arguments that  “continuous movement would not encompass multiple scoops” and only interpreted as a “Single Scoop”.


Allowable Subject Matter
Claims 1-6, 8-14 and 16-19 are allowed. 
The following is an examiner’s statement of reasons for allowance of independent Claim(s) 1, 8 and 16:
The closest prior art, Morey et al. (US 20090043460 A1), and Upcroft et al. (US 20120136542 A1), or combination, does not teach generating multiple 3D models during a single scoop “continuous movement between first position and second position” operation which represent material progressively accumulating in a container “bucket” to calculate the material volume. 
Please note: The examiner is allowing the case based on the applicant’s arguments that  “continuous movement would not encompass multiple scoops” and only interpreted as a “Single Scoop”.
None of the prior art teach or fairly suggest the limitations of building a plurality of 3D models representing the material progressively accumulating in the container during a single scoop operation in combination with the other limitation of Claim(s) 1, 8, and 16. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 2-6, 9-15 and 17-19 include the above-described allowable subject matter for being dependent on independent Claim(s) 1, 8, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419